Title: Suppositions and Conjectures on the Aurora Borealis, [before 7 December 1778]
From: Franklin, Benjamin
To: 


On December 3, 1778, at six o’clock in the evening, the sky lit up with what physicist Pierre Bertholon described as the most spectacular auroral display in recent memory. Huge patches of vivid red flashed in all corners of the heavens; columns of color and bursts of light emanated from a large whitish arc visible on the northern horizon. The effect, he reported, was so dazzling and varied that one hardly knew where to look next. After about fifteen minutes of luminous explosions the intensity of the aurora began to diminish; but it continued in various forms for more than three hours, and then subsided into a tranquil glow which lasted past midnight.
This display, coming at a relatively quiet moment in Franklin’s official life, inspired the scientist-turned-diplomat to try his hand once again at scientific theory. He had long been interested in the aurora borealis, and recent occurrences had produced an ever-increasing body of literature on the subject in French scientific journals. Franklin may well have been reading it; he was certainly discussing it. The previous December the young comte de Lacepède, a friend of Le Roy, had asked Franklin to review a manuscript on physics which was in its final stages; this was most probably “Mémoires sur les aurores boréales” which Lacepède read to the Académie des sciences on January 17, 1778. The evidence that Le Roy and Franklin were discussing the phenomenon comes in the form of a letter, published below at the end of December, in which the Frenchman alludes to their conversations.
Franklin first drafted these “Suppositions” in English. He then produced a literal, and flawed, French translation, which he submitted to the abbé de La Roche for corrections. This, as far as we know, was Franklin’s first attempt at writing a major philosophical piece in French, and we therefore reproduce both the English and the French drafts.
Initially, La Roche corrected mistakes of grammar and word selection, and indicated one confusing passage. Franklin acknowledged these corrections in his letter of December 7. At some point, La Roche produced a fair copy of the manuscript, reproducing Franklin’s drawings. Franklin, perhaps after he was satisfied with its language, presented the manuscript to Le Roy, who further refined the wording. On April 14, 1779, Le Roy read the paper, entitled “Des Suppositions et des conjectures sur la cause des Aurores Boréales,” to the Académie des sciences at its séance publique. Although it was never published by the Academy, it did appear in the June issue of the Journal de Physique with an editorial comment that, considering all the important business with which the Minister Plenipotentiary was occupied, his paper proved that “le génie des sciences n’exclut pas celui des affaires.”
 
  [before December 7, 1778]
I.
Air heated by any Means becomes rarefied & specifically lighter than other Air in the same Situation not heated.
Air being thus made lighter rises, and the neighbouring cooler, heavier Air takes its place.
If in the middle of a Room you heat the Air by a Stove, or Pot of burning Coals near the Floor, the heated Air will rise to the Ceiling, spread there over the cooler Air till it comes to the cold Walls; there being condens’d & made heavier, it descends to supply the Place of that cool Air which had moved towards the Stove or Fire in order to supply the Place of the heated Air which had ascended from the Space around the Stove or Fire.
Thus there will be a continual Circulation of Air in the Room, which may be render’d visible by making a little Smoke; for that Smoke will rise & circulate with the Air.
A Similar Operation is perform’d by Nature on the Air of this Globe. Our Atmosphere is of a certain height, perhaps at a Medium  Miles. Above that height it is so rare as to be almost a Vacuum. The Air heated between the Tropics is continually rising, its Place is supply’d by northerly & southerly Winds which come from the cooler Regions.


The light heated Air floating above the cooler and denser must spread northward & southward, and descend near the two Poles to supply the Place of the cooler Air which had moved towards the Equator.
Thus a Circulation of Air is kept up in our Atmosphere as in the Room above mentioned.
That heavier & lighter Air may move in Currents of different & even opposite Direction, appears sometimes by the Clouds that happen to be in those Currents, as plainly as by the Smoke in the Expr above mentioned. Also in opening a Door between two Chambers, one of which has been warmed, by holding a Candle near the top, near the Bottom, & near the Middle, you will find a strong Current of warm Air passing out of the warmed Room above, and another of cool Air entering it below, while in the Middle there is little or no Motion.
The great Quantity of Vapour rising between the Tropics forms Clouds which contain much Electricity.
Some of them fall in Rain before they come to the polar Regions.
If the Rain be received in an isolated Vessel, the Vessel will be electrified; for every Drop brings down some Electricity with it.
The same is done by Snow, and Hail.
The Electricity so descending in temperate Climates, is receiv’d & imbib’d by the Earth.
If the Clouds are not sufficiently discharg’d by this means, they sometimes discharge themselves by striking into the Earth, where the Earth is fit to receive their Electricity.
The Earth in temperate & warm Climates is generally fit to receive it, being a good Conductor.
A certain Quantity of Heat will make some Bodies good Conductors, that will not otherwise conduct.
Thus Wax render’d fluid, & Glass softened by Heat, will both of them conduct.
And Water tho’ naturally a good Conductor, will not conduct well when frozen into Ice by a common Degree of Cold, not at all where the Cold is extream.
Snow falling upon frozen Ground, has been found to retain its Electricity, and to communicate it to an isolated Body when after falling it has been driven about by the Wind.
The Humidity contain’d in all the equatorial Clouds that reach the Polar Regions, must there be condens’d & fall in Snow.
The great Cake of Ice that eternally covers those Regions may be too hard frozen to permit the Electricity descending with that Snow to enter the Earth.
It will therefore be accumulated upon that Ice.
The Atmosphere being heavier in the Polar Regions than in the equatorial, will there be lower; as well from that Cause as from the smaller Effect of the centrifugal Force; consequently the Distance to the Vacuum above the Atmosphere will be less at the Poles than else where; and much less than the Distance upon the Surface of the Globe extending from the Pole to the Latitudes in which the Earth is so thaw’d as to receive & imbibe Electricity; the Frost continuing to Lat. 80, which is 10 Degrees or 600 Miles from the Pole, while the Height of the Atmosphere there can scarce be esteemed above  Miles.
The Vacuum above is a good Conductor.
May not then the great Quantity of Electricity brought into the Polar Regions by the Clouds which are condens’d there & fall in Snow, which Electricity would enter the Earth but cannot penetrate the Ice; May it not, I say, as a bottle overcharg’d, break thro’ that low Atmosphere and run along in the Vacuum over the Air towards the Equator, diverging as the degrees of Longitude enlarge, strongly visible where densest, and becoming less visible as it more diverges, till it finds a Passage to the Earth in more temperate Climates; or is mingled with their upper Air?
If such an Operation of Nature were really performed, would it not give all the Appearances of an Aurora Borealis?
And would not the Auroras become more frequent after the Approach of Winter: not only because more visible in longer Nights; but also because in Summer the long Presence of the Sun may soften the Surface of the great Ice Cake and render it a Conductor, by which the Accumulation of Electricity in the polar Regions will be prevented.

27. The Atmosphere of the polar Regions being made more dense by the extreme Cold, & all the Moisture contain’d in that Air being frozen, may not any great Light arising therein & passing thro’ it, render its Density in some degree visible during the night-time to those who live in the rarer Air of more southern Latitudes; and would it not, in that Case, altho’ in itself a compleat and full Circle, extending perhaps 10 degrees from the Pole, appear to Spectators so placed, who could see only a Part of it, in the form of a Segment, its Chord resting on the Horizon, & its Arch elevated more or less above it, as seen from Latitudes less or more distant, darkish in Colour, but yet sufficiently transparent to permit the Stars to be seen thro’ it?
28. The Rays of electric Matter issuing out of a Body, diverge, unless there be some Conducting Body near to receive them. And if that Body be at a greater Distance, they will first diverge, & then converge in order to enter it. May not this account for some of the Varieties of Figure seen at times in the Motions of the luminous Matter of the Auroras? Since it is possible that in passing over the Atmosphere from the North towards the Equator, the Rays of that Matter may find in many Places Portions of Cloudy Region or moist Atmosphere under them, fit to receive them, and towards which they may therefore converge; and when that receiving Body is more than saturated, they may again diverge from it towards other surrounding Masses of such humid Atmosphere; and thus form the Crowns as they are called, & other Figures mentioned in the Histories of this Meteor?
 
II.
Suppositions & Conjectures, sur la Cause des Aurores Boreales

1. L’Air qui est echauffé par des Moyens quelconques, devient specifiquement plus legere que tout autre Air dans la même Situation qui n’est pas echauffée.—

2. L’Air ainsi devenu plus legér, monte, & l’Air voisin qui est plus froid & plus pesant, prend sa Place.—
3. Si dans le milieu d’une Chambre, l’Air est échauffé par un Poële, ou par un Rechaut plein des Charbons allumés, placé sur le Plancher, l’Air echauffé monte au Lambris, s’etend audessus de l’Air plus frais, jusqu’il arrive aux Murailles, qui, etant froides, le condensent; & etant devenu plus pesant il descend pour remplir la Place de cet Air froid qui avoit passé envers le Poële ou le Feu, pour remplir la Place de l’Air échauffé, qui avoit monté de la Espace autour le Poële ou Feu.—
4. Ainsi il sera une Circulation continuelle de l’Air de la Chambre, la quelle peut être rendu visible, en faisant une peu de Fumée, qui monterà & circulera avec l’Air.—
5. Une Operation semblable est effectuée par la Nature, sur l’Air de ce Globe. Notre Atmosphere est d’une hauteur peutétre de Lieues. Audessus de cet hauteur, il est si rare, qu’il approche bien prés d’une Vuide.—L’Air echauffé entre les Tropiques monte perpetuellement; sa Place est remplie par les Vents du Nord & du Sud, qui viennent de Regions plus froides.
6. L’Air leger parcequ’il est echauffé, flotant audessus ce qui est plus froid & plus dense, doit s’etendre envers le Nord & le Sud, & descendre prés des deux Poles, pour remplir la Place de L’Air froid, qui avoit procédé envers l’Equator.
7. Ainsi une Circulation d’Air est soutenue dans nôtre Atmosphere, comme dans la Chambre sus-mentionnée.
8. Que l’Air pesant & l’Air leger, peuvent passer en Courants des Directions differentes & même opposeés, paroit aussi visiblement quelques fois par les Nuages qui se trouvent dans ces Courants, que par la Fumée dans l’Experience de la Chambre. Aussi en ouvrant une Porte entre deux Chambres, l’une desquelles avoit été echauffée, si vous tenez une Bougie allumée pres la Partie le plus haute, la plus bas & le Milieu, vous trouveras un Courant fort d’Air échauffé sortant de la Chamber enhaut, un autre d’Air froid qui entre enbas, pendant que dans le Milieu il y a tres peu de Mouvement.—
9. La grande Quantité des Vapeurs qui montent entre les Tropiques, fait des Nuages qui contiennent beaucoup d’Electricité.—Quelques uns d’eux tombent en pluie avant qu’ils arrivent aux Regions polaires.—
10. Si la Pluie est reçüe dans une Vaisseau isolé, le Vaisseau sera electrisé; car chaque Goute apporte un peu d’Electricité.
11. La même chose est faite par la Niege & la Grêle.—
12. L’Electricité ainsi descendant dans les Climats temperées est reçue & imbibée par la Terre.
13. Si les Nuages ne sont pas suffisament déchargés par cette Operation graduelle, ils se déchargent quelquefois soudainement en grands Coups de Tonnere sur la Terre, où ils trouvent la Terre en le Cas de reçevoir leur Electricité.
14. La Terre dans les Climats temperés & chauds, est generalement propre de le recevoir, etant un bon Conducteur.
15. Une certaine Quantité de Chaleur fera bons Conducteurs de quelques Corps, qui sans cela ne peuvent pas conduire l’Electricité.
16. Ainsi la Cire devenue fluide, & la Verre mollifié par la Chaleur, peuvent tous les deux conduire.
17. Et l’Eau, quoique naturellement un bon Conducteur, ne peut pas bien conduire, quand elle est gelée, & devenüe Glace, par un degré ordinaire de Froid, & ne conduit point de tout quand le Froid est extréme.
18. La Niege tombant sur la Terre gelée, a été observé de retenir son Electricité, & de le donner aux Corps isoleés, quand aprés sa Chute, elle a èté chassé par le Vent.
19. La Humidité contenüe dans toutes les Nuages equatorielles qui arrivent aux Regions Polaires, doit être la condensé, & tomber en Niege.
20. La grand Gateau de Glace qui couvre eternellement ces Regions, peut être trop durement gelé, de permettre l’Electricité qui descend avec cette Neige, d’entrer la Terre.
21. Cette Electricité peut être donc accumulée sur cette Glace.
  cecipeutêtreomis— 22. L’Atmosphere etant plus pesante dans les Regions Polaires, que dans ces qui sont entre les Tropiques sera là plus basse, et non seulement pour cette Raison, mais aussi parceque la Force cetrifugale etant moindre prés les Poles, la Quantité d’Air est moindre; consequemment la Distance à la Vide qui est dessus l’Atmosphere sera moindre, aussi; & vraisemblablement il sera beaucoup moins que la Distance sur la Surface de la Globe, s’etendant du Pole aux Latitudes dans lesquelles la Terre est si degelée qu’elle peut recevoir & imbiber l’Electricité. car cette Gelée s’etend du Pole jusqu’à Lat. 80. ce qui fait 10 Degrés, ou 200 lieues. de Distance du Pole; pendant que la Hauteur de l’Atmosphere dans ces Parages, d’une telle Densité d’empecher la Mouvement de le Fluide électrique, ne peut être estimé plus que  lieues.—
23. Le Vide audessus l’Atmosphere est un bon Conducteur.
24. Donc ne peut il pas être possible que la grand quantité d’Electricité apportée dans les Regions polaires par les Nuages qui s’assemblent là, venant en les Directions de tous les Meridiennes, & là etant condensés, & tombant en forme de la Neige; laquelle Electricité veut entrer la Terre, mais elle ne peut pas penetrer la Glace; ne peut elle pas, je dis, comme dans une Bouteille de Leyde surchargée, s’ouvrir le chemin à travers cette basse Atmosphere, & courir dans le Vide dessus l’Air, passer vers l’Equateur, divergante à mesure que les Degrés de Longitude divergent, etant fortement visible ou elle est plus dense, & devenant moins visible à mesure qu’elle diverge plus, jusqu’elle trouve une Passage à la Terre, dans les Climates plus temperes; ou jusqu’elle est melée avec l’Air superieur.
25. Si une telle Operation de la Nature, etoit réellement effectuée, ne donneroit-il pas toutes les Apparences d’un Aurore Boreale?—
26. Car,
Ces Aurores, ne deviendroient-ils pas plus frequentes aprés l’Approche d’Hyver; non seulement parceque plus visibles dans les Nuits longues, mais aussi parceque dans l’Eté la longue presence de Soleil peut ammollir la Surface de la grande Gateau de Glace, & le rendre un Conducteur, par moien de quoi l’Accumulation de l’Electricité dans les Regions polaires sera empeché—.
27. L’Atmosphére des Regions Polaires, devenant plus dense par le Froid extréme, & toute l’Humidité dans cet Air étant gelée, si alors quelque grande lumiere se leve là dedans, ne peut il pas rendre pendant la Nuit cette Atmosphére un peu visible à ceux qui habitent dans l’Air plus rare des Latitudes plus au Sud. Et en ce Cas, quoique cette Atmosphere est dans elle même une Cercle complet & plein, s’etendant peutêtre dix Degrés de Latitude tout autour le Pole, ne doit il pas paroitre aux Spectateurs ainsi placés, qu’il n’en peuvent pas voir plus d’une Partie, dans la Forme d’un Segment, son Chord restant sur le Horizon, & son Arch élévée plus ou moins audessus de le Horizon qu’il est vû de Latitudes moins ou plus distantes. Ne doit il pas paroitre d’une Couleur un peu obscure, mais assez transparente pour permettre la vüe de quelques Etoiles au travers.
28. Les Rayons du Fluide electrique, en sortant d’un Corps, divergent, par une Repulsion mutuelle entre eux, à moins qu’il n’y a quelque autre Corps conduisant assez prés pour les reçevoir. Et si ce Corps est plus distant, ils divergent, & alors ils convergent à fin d’y entrer. Ces Operations de ce Fluide ne peuvent ils pas expliquer quelques unes des Variétés de Figure qu’on voit quelquefois dans les Mouvemens de la Matiere lumineuse des Aurores? Puisqu’il est possible, qu’en passant dessus l’Atmosphere en toutes les Directions, ou en tous les Meridiens du Pole vers l’Equateur, les Rayons de cette Matiere peuvent trouver ou dessous d’eux, en plusieurs lieux, Portions d’une Region nebuleuse, ou d’une Air humide lesquelles étant dans l’etat naturel, ou dans l’Etat negatif, peuvent étre propres de les recevoir, & envers laquelles ils peuvent converger;—& quand un de ces Corps recipients est plus que saturés, ils peuvent encore diverger de celui-la vers d’autres Masses d’une telle Air humide, & ainsi forment ces Couronnes, ainsi nommées, & ces autres Figures mentionnées dans les Histoires de ce Meteore?
29. S’il est vrai que les Nuages qui vont aux Regions polaires, & qui y portent des Vapeurs des Regions temporées, & que ces Vapeurs sont congelées par le Froid extréme des Regions polaires, & y tombent en Neige ou en Gréle; les Vents qui viennent à nous de ces Parages, doivent être generalement secs, à moins qu’ils ne gagnent quelque Humidité en effleurant la Mer dans leur Passage. Et il me semble qu’effectivement les Vents entre le N.E. & le N.O. sont pour la plupart secs, quand ils ont continués quelque tems.—
 
Notation in Franklin’s hand: Aurora
